IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON


In the Matter of the Personal
Restraint of:                               No. 68487-6-1


MICAH BRUNO,                                DIVISION ONE
                                                                               cr>


                                            UNPUBLISHED DECISION
                                                                               CO

                 Petitioner.                FILED:    SEP 1 6 2013             xr




         Per Curiam.       Micah Bruno has filed this personal restraint petition

alleging that he is not receiving the benefit of his plea bargain because the

Department of Corrections (DOC) has not properly credited his sentence in King

County No. 09-1-04252-3 SEA with presentence jail time.

         The State filed criminal charges against Bruno in May 2009. On June 4,

2009, Bruno was arrested in Nevada and detained on local charges.          Nevada

authorities placed a fugitive hold on Bruno pursuant to the Washington warrant. In

July 2009, Bruno was sentenced on the Nevada charges and transferred to a

Nevada prison facility. In November 2009, Washington placed a detainer hold on

Bruno.


          Bruno was eventually transferred to King County Jail on April 2, 2010 and

in May 2010, he pleaded guilty to twelve felony charges.      As part of the plea

agreement, the State and Bruno agreed that Bruno would receive credit for time

served from the date the Washington warrant was served on Bruno. Bruno was

sentenced in June 2010 to 75 months' imprisonment. The judgment and sentence

provided that the "Defendant shall receive credit from the time when the
No. 68487-6-1
Page 2 of 3


Washington warrant for this case was served on the defendant." According to the

clerk's minutes from sentencing, credit would run from June 4, 2009, the date of

Bruno's arrest in Nevada.

         A couple of months after he was sentenced, on August 6, 2010, the trial

court entered an order stating Bruno was to receive credit in this cause "starting

November 15, 2009."     This appears to be when the Washington detainer was

served on Bruno.

         Several months later, in November 2010, the court entered an amended

Judgment and Sentence, striking the language providing for presentence credit

from the time the Washington warrant was served, and simultaneously reducing his

sentence by five months.

         Finally on March 2011, the trial court entered yet another order. This

order strikes the November 2010 amended judgment and sentence and reinstates

the original June 2010 sentence.

         In response to Bruno's petition, the DOC takes the position that the

presentence credit calculation is properly based on the August 2010 order providing

for presentence credit to run from November 15, 2009. The State, on the other

hand, argues that through the reinstatement of the original judgment and sentence,

Bruno is receiving the benefit of the sentence he bargained for—that is, credit from

the date of his June 4, 2009, arrest in Nevada. The State concedes that although

the March 2011 order reinstating the original sentence does not specifically rescind

the August 2010 order, the later order supersedes the earlier one and the August

2010 order should be stricken.
No. 68487-6-1
Page 3 of 3


         The State's concession is well-taken. We accept the concession, grant

the petition, and vacate the August 2010 order. The DOC is directed to calculate

Bruno's early release date in accordance with the trial court's March 2011 order

reinstating his June 2010 judgment and sentence.


                              For the court: